Citation Nr: 0918656	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  06-11 563	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 2002 to January 2003 and had prior New York 
National Guard service.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2005 
rating decision of the New York, New York Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran's PTSD is not shown by the medical evidence of 
record to be related to a stressor event incurred during 
active military service.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 101, 1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.6, 
3.7, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A March 2005 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  Additionally, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter informed the Veteran of disability rating 
and effective date criteria.  He has had ample opportunity to 
respond/ supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  

The Veteran's pertinent National Guard service personnel and 
treatment records and private treatment records have been 
secured.  The Board has also considered whether a VA 
examination for PTSD is necessary.  As the record does not 
contain any evidence that PTSD may be associated with a 
stressor incurred during active military service, securing an 
examination for an opinion is not necessary.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet App 79 (2006).  
The Veteran has not identified any evidence that remains 
outstanding.  VA's duty to assist is also met.  Accordingly, 
the Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101, 1110; 38 C.F.R. 
§§ 3.1, 3.6, 3.303, 3.304.
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  
38 C.F.R. § 3.304(f).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The Board notes that the Veteran served on active duty from 
September 2002 to January 2003; however, the record does not 
reflect and he has not contended that PTSD arose from or was 
aggravated by a stressor event occurring during that time.  
Rather, the he contends that he has PTSD as a result of 
National Guard service guarding the perimeter of Ground Zero 
beginning in October 2001.  

National Guard personnel records show the Adjutant General of 
the State of New York called the Veteran to duty at the World 
Trade Center site in October 2001.  April and August 2005 
letters from a social worker show diagnoses of PTSD related 
to his work at the World Trade Center site.  A December 2005 
physician's assessment concludes the Veteran has prolonged 
PTSD.  Private treatment records show he had difficulty 
sleeping and had nightmares of seeing dead people; sometimes 
he could hear voices recounting the carnage he witnessed at 
Ground Zero and could smell the burning flesh.  Hence, the 
evidence shows the Veteran has a PTSD diagnosis based on his 
service at Ground Zero.

However, a threshold requirement that must be met is that the 
stressor must have occurred during a period of active 
military service.  Service in the "Armed Forces" includes 
that with the "United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including the reserve components 
thereof."  38 U.S.C.A. § 101(10); 38 C.F.R. § 3.1(a), (b), 
(c) (defining "Armed Forces," "Reserve component," and 
"Reserves").  In Allen v. Nicholson, 21 Vet. App. 54 
(2007), the Court of Appeals for Veterans Claims (Court) 
explained that the Army National Guard is only a reserve 
component "while in the service of the United States."  
10 U.S.C.A. § 10106; 10 U.S.C.A. § 12401 ("members of the 
Army National Guard of the United States and the Air National 
Guard of the United States are not in active Federal service 
except when ordered thereto under law").  The Court 
concluded that a member of the National Guard can be a member 
of the federal military or the state militia, but can never 
be a member of both at once.  Allen, 21 Vet. App. at 57.  In 
Perpich v. Department of Defense, 496 U.S. 334, 342 (1990), 
the Supreme Court discussed the state and federal National 
Guard systems and stated:

Since 1933 all persons who have enlisted in a 
state National Guard unit have simultaneously 
enlisted in the National Guard of the United 
States.  In the latter capacity they became a 
part of the Enlisted Reserve Corps of the Army, 
but unless and until ordered to active duty in 
the Army, they retain their status as members of 
a separate state Guard unit.

The U.S. Court of Appeals for the Federal Circuit has 
interpreted Perpich to mean that "members of the National 
Guard only serve the federal military when they are formally 
called into the military service of the United States [and 
that a]t all other times, National Guard members serve solely 
as members of the State militia under the command of a state 
governor."  Clark v. United States, 322 F.3d 1358, 1366 
(Fed. Cir. 2003).

Accordingly, a person who is a member of the National Guard, 
performing full-time duty to a State, must be serving under 
authority of 32 U.S.C.A. §§ 316, 502-05 or 10 U.S.C.A. § 2101 
et seq., in order to qualify for "active duty for training" 
or "inactive duty for training" status.  38 C.F.R. 
§§ 3.6(c)(3)-(4), (d)(3)-(4), 3.7(m), (o); see 32 U.S.C.A. 
§§ 316 (President can detail National Guardsmen to train 
civilians at rifle ranges); 502 (requiring drills and field 
exercises for National Guardsmen); 503 (requiring 
participation in field exercises in both field and coast- 
defense instruction); 504 (allowing National Guardsmen to 
participate in schools and small arms competitions); 505 
(allowing National Guardsmen to attend military schools); 
10 U.S.C.A. § 2101 et seq. (creating and allowing the 
President to deploy Senior Reserve Officers' Training Corps).  

In the instant case, the record bears no indication that the 
appellant was called into military service of the United 
States, active duty, active duty for training, or inactive 
duty for training status, or in the reserve component of the 
Army National Guard to serve at Ground Zero.  38 U.S.C.A. 
§ 101(21) - (24); 38 C.F.R. § 3.6.  Moreover, his New York 
Army National Guard service does not constitute "active 
duty" under 38 U.S.C.A. § 101(21)(B), (C), (D) or (E), as 
there is no indication that he served full-time as a 
commissioned officer of the Regular or Reserve Corps of the 
Public Health Service, or of the National Oceanic and 
Atmospheric Administration, nor do these records reflect that 
he served as a cadet in any of the enumerated military 
institutions.  The record clearly reflects that New York 
State called the Veteran into service for the state at Ground 
Zero in October 2001; there is no evidence he was called into 
service by the Federal Government at that time.  As a result, 
his service at Ground Zero does not qualify as active 
service, and he is not entitled to receive VA benefits for 
any condition incurred during this service.

Absent competent evidence of qualifying federal military 
active service during the period in which the alleged 
stressor event occurred, which is a threshold requirement, 
service connection for PTSD arising from such service must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Service connection for PTSD is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


